Connor, J.
The defendant is charged in the City Court of the City of Hudson with the crime of driving an automobile while intoxicated. This is an application for a certificate that it is reasonable that the charge against the defendant herein of violating subdivision 5 of section 70 of the Vehicle and Traffic Law of the State of New York should be prosecuted by indictment. It is the contention of the defendant that a blood test was taken at the Columbia Memorial Hospital by a doctor shortly after his arrest and that said blood test was taken with*941out his consent, and for this reason the matter should be prosecuted by indictment rather than by trial in the City Court.
Without passing upon the constitutionality of the question that may be presented, it does not appear that any grounds exist for removing the case from the City Court of the City of Hudson, which is presided over by a lawyer who might very well find that the testimony of the doctor upon the trial was inadmissible. I am not stating that it is or is not admissible, but the defendant has at this stage in the proceedings no cause to complain. The question of the admissibility of the testimony may be passed upon by the city judge at the time of the trial and the correctness of his decision may be determined upon an appeal.
The application is denied.